Bellows, J.
Hpon the pleadings before us the case is that a company having been formed in New-Hampshire to go to California *566for the purposes of mining and trading, the plaintiff furnished the defendant with the sum of $300 as a fit-out to go as a member of such company; in consideration whereof the defendant covenanted that the plaintiff should receive one half of all the net earnings of the defendant for two years from the time of his sailing from Portsmouth with the company; and that he would attach himself to and remain with said company, and devote his time and services to obtaining money and property for two years, subject to the rules, regulations and constitution of the company, and would leave in its hands half his share or earnings, for the use of the plaintiff.
The defendant did go to California with the company March 10, 1849, and remained with it until July 1, 1849, when the company was dissolved by a formal vote of a majority of its members, without any fault on the part of the defendant and against his consent; and during its existence the defendant did devote his time and services earnestly and faithfully to the obtaining of money and property for the use and benefit of the plaintiff and defendant, subject to the rules, regulations and constitution of the company; and did earn and have in its hands, subject to the plaintiff’s order, one half of such share or earnings: namely, $135; and during the remainder of said two years the defendant did continue to devote'his time and services to the obtaining of money, &c., but did not earn any thing beyond his living.
Upon this state of facts the question is whether, upon a fair construction of the agreement, the defendant undertook for the continuance of the company for the two years. If he did, then the plea is no answer to the action ; for it is well settled that if the performance of a promise becomes impossible by the act of a third person the promisor is not excused. Chit, on Con. 340, and cases cited; McNeil v. Reed, 9 Bing. 68; 2 Black. Com. 340.
In the case before us there is no formal, express promise that the company shall continue to exist for two years; and the inquiry is whether such undertaking is to be inferred from the promise to remain and serve with the company for that space of time.
In Gardett v. Smith, 9 Cush. 592, and Field v. Woodmaney, 10 Cush. 427, where there were similar promises, it was held that no undertaking for the continuance of the companies could be inferred; but in those cases the party advancing the outfit was himself a member of the company, and therefore as authorities they are not decisive of the present case.
We are, however, of the opinion that no such undertaking by the defendant can be gathered from the terms of this contract. ITad the defendant simply agreed to attach himself to the company, and devote his time and services to obtaining money for two years, then the law would seem to be that he could not excuse the want of performance by showing that the company refused to have him join it, or had dissolved after he had done so ; and this would be because it was his own fault that he had not previously ascertained that his agreement would be fulfilled. But in this case, taking into consideration all the stipulations between the parties, the arrangement in effect appears to have been that the defendant should devote his *567time and services to the company, as a member of it, for two years, subject to its rules, regulations and constitution ; that the plaintiff’ should advance an outfit of $300, and that the profits should be equally divided between them. And it is obvious, we think, that this agreement was made with a knowledge of the character and rules of the company, and that both parties contemplated that the conduct and management of the enterprise was to be confided wholly to the company, which was empowered to determine in what manner the services of the members should be employed, when and where to commence, and when to cease; and nothing is disclosed that imposes any limitations upon the ordinary right to dissolve the company at pleasure.
So far as regarded the conduct of the business, the parties were clearly subject to such rules and regulations as the company might make, for such is the effect of their express stipulations ; and there can be no ground for a claim that the defendant undertook that the business should be well conducted by the company; neither do we see any ground for inferring a promise by the defendant that the company should continue the business during the whole of the two years, and should neither suspend or wholly terminate it during that time. On the contrary, we think it fairly within the contemplation of the parties that the discretion with which the company was invested should extend to the subject of terminating the enterprise whenever it should be deemed best for the interest of its members, as it might be in order to save from further hazard the profits already realized.
In this case, then, the company does not stand in the condition of a stranger to either party ; but all the stipulations are based upon the assumption that the enterprise, in which the parties are jointly interested, is to be wholly under its direction.
If in point of fact the rules of the company had prohibited its termination before the expiration of the two years, still an actual dissolution before that time would have put it out of the power of the defendant to perform the stipulated service ; and as he had not undertaken for the continuance of the company, he would not be liable, unless such dissolution was with his fault.

Demurrer overruled.